Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	Applicant’s election of claims 1-12  pertains to Species I that read on  Fig 1 through Fig 3   for continuing prosecution  without traverse in the communication with the Office on )3/10/2021  is acknowledged.

Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (post-AIA ) that forms the basis for the rejections under this section made in this office action.
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1-12 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Takahashi et al. (US 2014/0232277) thereafter Takahashi 277
	With regard to claim 1, Takahashi 277 discloses (the abstract, Fig 1B, Fig 5)  
An LED package set comprising:
a substrate;( Fig 5, substrate 101, para [0054], para [0091])
a first LED package disposed on the substrate and comprising at least one first LED chip;(Fig 5, first LED package with plurality of LED chips 121, para [0094}
a second LED package disposed on the substrate and comprising at least one second LED chip; and;(Fig 5, second LED package with plurality of LED chips 111A, para [0094}
a resistor disposed on the substrate, the resistor being connected in series to the first LED package and connected in parallel to the second LED package; 
wherein the second LED package is connected in parallel to the first LED package and the resistor, (Fig 5, resistor 124, para [0094] and the first LED package and the second LED package emit light having different color temperatures.(para [0096],[0099])
With regard to claim 2, Takahashi 277 discloses (the abstract, Fig 1B, Fig 5) a  LED package set wherein:
the substrate comprises a pair of electrode pads;( Shown in Fig 1B, electrode pads 102, para [0055])
one end of the first LED package and one end of the second LED package are connected to one of the pair of electrode pads; (shown in Takahashi 277 Fig 5)
one end of the resistor is connected to the other end of the first LED package; and
the other end of the second LED package and the other end of the resistor are connected to the other of  the pair of electrode pads.9 ( shown in Takahashi 277 Fig 5)
	Note that the structure of Takahashi 277 Fig 5 is the same compare with Fig 3 of Applicant invention)  



    PNG
    media_image1.png
    454
    572
    media_image1.png
    Greyscale

TAKAHASHI 277 DISCLOSURE
With regard to claim 3, With regard to claim 2, Takahashi 277 discloses (the abstract, Fig 1B, Fig 5) a  LED package set wherein light from the first LED package has a higher color temperature than light from the second LED package.( inherent to the structure shown in Fig 5 of 
Takahashi 277 disclosure)
With regard to claim 6, Takahashi 277 discloses (the abstract, Fig 1B, Fig 5) a LED package set, wherein current is distributed to the first LED package and the second LED package depending on resistance offered by the first LED package and the resistor connected in series and resistance offered by the second LED package. (inherent to the structure shown in Fig 5 of 
Takahashi 277 disclosure)
With regard to claim 7, Takahashi 277 discloses (the abstract, Fig 1B, Fig 5) a LED package set, wherein a color temperature of mixed light composed of light from the first LED package and light from the second LED package is changed depending on current flowing through the first LED package and current flowing through the second LED package. (inherent to the structure shown in Fig 5 of Takahashi 277 disclosure)
With regard to claim 8, Takahashi 277 discloses (the abstract, Fig 1B, Fig 5) a LED package set, wherein 
the first LED package comprises a first wavelength conversion portion covering the at least one first LED chip; and
the second LED package comprises a second wavelength conversion portion covering the at least one second LED chip.(para [0054])
With regard to claim 11, Takahashi 277 discloses (the abstract, Fig 1B, Fig 5) a LED package set further comprising: a wavelength conversion portion covering both the first LED chip and the second LED chip. (Para [0054])
With regard to claim 12, Takahashi 277 discloses (the abstract, Fig 1B, Fig 5) a LED package wherein the first LED chip and the second LED chip emit light having different color temperatures.9Para [0014], [0054])

4. 	Claims 1 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kawaguchi et al. 
(US 2017/0268734) thereafter Kawaguchi 734 (the abstract, Fig 1, Fig 2) of record document #1 in the US Patent Application Publication section in Applicant IDS filed on 12/30/2020.
With regard to claim 1, Kawaguchi 734 discloses an LED package set comprising:
a substrate;( Fig 2, substrate 2, para [0036], [0041], [0042])
a first LED package disposed on the substrate and comprising at least one first LED chip;( Fig 1, first package 5, para [0048]) 
a second LED package disposed on the substrate and comprising at least one second LED chip; and ( Fig 1, second package 6, para [0048])
a resistor disposed on the substrate, the resistor being connected in series to the first LED package and connected in parallel to the second LED package; ( Fig 2 resistor 7, para [0055])
wherein the second LED package is connected in parallel to the first LED package and the resistor,(Shown in Fig 2)  and 
the first LED package and the second LED package emit light having different color temperatures.(the abstract)

    PNG
    media_image2.png
    544
    647
    media_image2.png
    Greyscale


Kawaguchi 734 DISCLOSURE


  
                                         Claim Rejections - 35 USC § 103

5. 	The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6. 	 Claims 4, 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over- Takahashi et al. (US 2014/0232277) thereafter Takahashi 277
	With regard to claim 4, 5, 9, these claims are obvious over Takahashi 277 for the following rationale:
The selection of parameters such as energy, concentration, temperature, time, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art ... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).
	With regard to claim 10, obviously Takahashi 277 a package set wherein the first wavelength conversion portion and the second wavelength conversion portion comprise phosphors having different color temperatures, respectively. (Para [0010],[0054])
Note that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).

7	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

8.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

9.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.
                                                     CONCLUSION
10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM-6.30 PM US Eastern Time  .If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                /THINH T NGUYEN/                                                                Primary Examiner, Art Unit 2897